Citation Nr: 1444162	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-44 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION


The Veteran served on active duty from March 1970 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  



The Board remanded the Veteran's appeal in March 2013 for additional evidentiary development.  The Appeals Management Center (AMC) subsequently awarded a 50 percent rating for the Veteran's PTSD effective August 27, 2009 in a May 2013 rating decision.  However, as the increase did not constitute a full grant of the benefit sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Furthermore, in a May 2013 supplemental statement of the case (SSOC), the AMC denied the Veteran a disability rating in excess of 50 percent for the PTSD.  The Veteran's claims file has been returned to the Board for further appellate review.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The evidence of record demonstrates that the Veteran's PTSD manifests in disability tantamount to occupational and social impairment with reduced reliability and productivity.  Neither occupational and social impairment with deficiencies in most areas, nor total occupational and social impairment has been shown.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD has not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased disability rating for his service-connected PTSD.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in March 2013, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding medical treatment records as well as provide the Veteran with a VA examination for his PTSD.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding medical treatment records were obtained and associated with the Veteran's claims folder.  Additionally, the Veteran was afforded a VA examination for his PTSD in April 2013 and a report of the examination was associated with the claims folder.  The Veteran's PTSD claim was readjudicated via the May 2013 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2013)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. At 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his service-connected PTSD essentially falls within this fact pattern.  Prior to the RO's March 2010 grant of service connection for PTSD, the Veteran was notified (by a September 2009 letter) of the evidence needed to establish that underlying issue.  After receiving notice of the award of service connection for this disability here at issue, the Veteran perfected a timely appeal with respect to the rating initially assigned to the grant.  Clearly, no further section 5103(a) notice is required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the notice of the March 2010 rating decision, the September 2010 statement of the case (SOC), and the May 2013 supplemental statement of the case (SSOC)] that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating this claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as private treatment records.  The Veteran has not identified any other treatment records pertaining to his PTSD that are not already associated with his claims folder.    

Also, the Veteran was afforded VA examinations in January 2010 and April 2013.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that these VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board notes that although the April 2013 examiner reported that the Veteran's claims folder was available and reviewed prior to examination, the January 2010 VA examiner did not specifically indicate such.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of symptoms associated with his PTSD.  An examination was then performed that addressed all the relevant rating criteria.
  
Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Additionally, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.    

Accordingly, the Board will proceed to a decision.

Higher evaluation for PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

PTSD is rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 are indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant); or, major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130 (2013) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The Veteran was afforded a VA examination in January 2010.  He reported sleep impairment due to reoccurring thoughts from his service in Vietnam.  He also reported that he becomes nervous easily as well as irritability and that he does not have friends or any interest in having any.  He further reported that the symptoms affecting his total daily functioning result in difficulty concentrating at work and a lack of interest in socializing.  He also noted that the relationship with his father and mother as well as his 6 siblings were good.  He has been married twice, and the relationship with both his ex-wife and his current wife as well as his children were good.  He had been working since 1998 as a tire assembly worker.  He reported that his relationship with his supervisor and co-workers was fair.  

Upon examination, the VA examiner indicated that the Veteran's orientation, appearance, hygiene, behavior, eye contact, affect, mood, communication, speech, and concentration were normal.  The examiner also noted the absence of suspiciousness, delusions, hallucinations, and obsessional rituals.  Furthermore, thought process, judgment, abstract thinking, and memory were normal.  Although there were passive thoughts of death, there was no homicidal ideation.  The examiner diagnosed the Veteran with PTSD.  The examiner noted that the Veteran was able to manage his benefit payments, and that the Veteran's PTSD was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the Veteran functioned satisfactorily with routine behavior, self-care, and normal conversation.  

The Veteran was provided an additional VA examination in April 2013.  The Veteran continued to report a supportive relationship with his current wife and children, although he noted some stress in the marriage related to changes in sexual intimacy due to his functional changes since prostate surgery.  He indicated that he has contact with his sister, and that he enjoys gardening.  He continued to report sleeping difficulty as well as nightmares, intrusive memories, nervousness, hypervigilance, hyperarousal, avoidance behavior, impaired concentration, emotional reactivity, depressed mood, passive thoughts of his own death, irritability, social isolation, lack of interest in relationships, emotional numbing, and anhedonia.  He also described weekly to bi-weekly panic symptoms, particularly if he could not distinguish a sound.  Although the Veteran continued to be employed as a tire assembly worker, he reported that he failed to qualify for a promotion in 2011 due to irritability and avoidance of social contact.  He remained in his original position which allowed him to work in relative isolation.  

Upon examination, the VA examiner reported that the Veteran was respectful and cooperative.  His mood was depressed and apprehensive.  Affect was blunted.  Orientation, speech, and eye contact were normal.  There was no evidence of delusions or expansive mood.  Judgment and insight were grossly intact.  The Veteran denied any history of intent or plan to harm himself.  He denied homicidal ideation.  The examiner further noted symptoms including depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner specifically noted that the Veteran's symptoms are moderate in severity, and cause moderate impairment in social functioning, as a result of irritability, social withdrawal, and fatigue due to sleep disruption that is secondary to rumination, hypervigilance, and nightmares.  Further, the Veteran's job performance was mildly impaired, primarily related to irritability, hypervigilance, emotional reactivity, social withdrawal, fatigue, and concentration difficulties.  

The Board also notes that private treatment records from Dr. H.J. dated from September 2009 to April 2013 document the Veteran's treatment for his PTSD.  Dr. H.J. noted that the Veteran had a restricted affect, anxious mood, psychomotor agitation, and attention and concentration problems.  However, he had normal speech, insight, and judgment.  The private treatment records also document the Veteran's sleep difficulty, flashbacks, and irritability.  A June 2010 treatment record noted that the Veteran appeared disheveled and unkempt.  The treatment records were negative for suicidal or homicidal ideation.  The Veteran reported that he continues to not interact with anyone or socialize.  He did not have much closeness with his wife.    

Based on the evidence of record, the Board finds that a 70 percent disability rating is not warranted for the Veteran's PTSD.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) recently held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

The Board notes that the competent and probative evidence, to include private treatment records and the January 2010 and April 2013 VA examinations, document the Veteran's difficulty adapting to stressful circumstances, impaired impulse control, and near-continuous panic and depression.  These are three criteria found in the 70 percent rating category; however, they cannot be viewed in isolation of the other evidence of the Veteran's overall functioning.  Pertinently, the evidence of record during the period under consideration is absent suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; spatial disorientation; and neglect of personal appearance and hygiene.  On the contrary, the medical evidence indicates that the Veteran denied suicidal ideation and did not endorse obsessional rituals which interfered with routine activities.  Furthermore, his speech and hygiene were generally noted as normal, and he was oriented during examinations.  Additionally, while the Board acknowledges the Veteran's social impairment, the evidence does not indicate an inability to establish and maintain effective relationships.  Indeed, the Veteran indicated primarily good relationships with his current wife, children, and sister.  The record therefore indicates that the Veteran is able to maintain a few effective relationships.  The Board also reiterates the April 2013 VA examiner's report that the Veteran's psychosocial impairment at that time was "moderate."

In light of the foregoing, the Board concludes that, while the Veteran demonstrates three of the criteria listed for a 70 percent disability rating, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130.  Moreover, there are no other factors which would lead the Board to conclude that a 70 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  Rather, his level of functioning is greater than that contemplated by the 70 percent rating category. The Board finds that the evidence as whole indicates that the Veteran's PTSD traits are most accurately manifested by nightmares, hyperarousal, intrusive thoughts, feelings of isolation, and hypervigilance.  In consideration of these symptoms with the Veteran's other PTSD symptoms, the Board finds that these criteria do not approximate a 70 percent disability rating as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas.
  
The Board has also determined that the criteria approximating a 100 percent rating for any portion of the appellate period have not been met.  While the Board accepts that the Veteran's PTSD traits affect his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  The evidence does not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, memory loss for names of close relatives or own name, or disorientation to time or place, or other symptoms on a par with the level of severity exemplified in these manifestations.  Moreover, the Veteran has repeatedly been found to not endorse suicidal or homicidal ideation throughout the period under consideration.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is total occupational and social impairment.

The Board further notes that as indicated above, the evidence of record reflects that the Veteran has symptomatology including nightmares, hyperarousal, intrusive thoughts, feelings of isolation, and hypervigilance.  See Mauerhan, supra.  These symptoms are fully contemplated in the assigned evaluation.  However, the Board finds that such symptoms do not more nearly approximate a 100 percent rating as they are not of such a severity or frequency to result in total occupational and social impairment.

The Board also observes that the Veteran has been assigned GAF scores between 40 and 55, with a GAF of 55 at his recent VA examination, indicative of moderate impairment.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 50 percent rating. 

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected PTSD has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of an increased disability rating during the period of time here under consideration.  Specifically, as discussed above, the competent medical evidence of record, to include the January 2010 and April 2013 VA examination reports as well as the private treatment records indicate that the Veteran's PTSD symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 50 percent for any time from August 27, 2009 to the present.

Based on all of the above, the Board finds that a disability rating greater than 50 percent is not warranted.  The Veteran's application for a higher schedular rating for his service-connected PTSD is denied.

The Veteran has submitted no evidence showing that his PTSD has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation.  There is also no indication that this disability has necessitated any periods of hospitalization during the pendency of this appeal.  Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected PTSD, including social and occupational impairment, is appropriately contemplated by the Rating Schedule.  The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned the following disability ratings for service-connected disabilities in addition to the 50 percent disability rating for the PTSD: zero percent for erectile dysfunction and zero percent for prostate cancer, status post open prostatectomy.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected PTSD results in further disability when looked at in combination with these other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's PTSD which results in disability tantamount to occupational and social impairment with reduced reliability and productivity. 38 C.F.R. § 4.130, Diagnostic Code 9411. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his PTSD specifically prevents him from securing and following substantially gainful employment.  On the contrary, the evidence indicates that the Veteran is employed as a tire assembly worker.  See, e.g., the April 2013 VA examination report. Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


